Citation Nr: 1811696	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-16 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a left shoulder condition.


REPRESENTATION

The Veteran represented by:   Shannon K. Holstein


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty from October 1999 to December 2000, with additional periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

This matter was remanded in December 2014 so that the agency of original jurisdiction (AOJ) could issue a statement of the case.  This matter was remanded again in July 2016 so that the Veteran could have a hearing on the above issue.

In March 2017, the Veteran changed from his prior representative, Disabled American Veterans, to his current representative.  In November 2017, the Veteran requested to cancel his hearing. 

In a statement in November 2016, the Veteran wrote that the issues of an increased rating for a personality disorder, an increased TMJ rating, and an earlier effective date are "at least the main things that need to be addressed."  However, the Veteran did not file an application for these claims.

The issue of whether the Veteran intends to file applications for these claims has been raised by the record in the November 2016 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to clarify whether the Veteran intends to file an application for these claims.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Upon his original application, the Veteran claimed that his left shoulder condition is a result of his right shoulder condition.  Subsequently, the Veteran claimed that his left shoulder condition is a result of his military duties, to include his physical training as a soldier and his duties as a military police officer. 

The Veteran's VA medical records reveal a number of working diagnoses, including rotator cuff tear, rotator cuff impingement, fibromyalgia, and  degeneration of the shoulder.

After his application, the Veteran had surgery for left shoulder thoracic outlet syndrome.  Notably, the Veteran is service connected for "musculoskeletal strain of the lumbosacral spine with thoracic degenerative joint disease" since August 2004.  This new diagnosis may be related to his service-connected condition.  

Further, the Veteran has never had a VA examination in connection with his claim for a left shoulder condition and no existing VA examination sufficiently addresses his claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, the Veteran should be given an opportunity for an examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purpose of determining the nature, etiology, and severity of any left shoulder disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, the examiner should opine:  

Is at least as likely as not (a 50 percent or greater probability) that the Veteran's left shoulder disability began during or is causally related to service, to include as secondary to the Veteran's currently service-connected disability of musculoskeletal strain of the lumbosacral spine with thoracic degenerative joint disease.  

The examiner should provide a comprehensive rationale for each opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.   

2.  Finally, readjudicate the Veteran's service connection issues based on the entire record.  If the benefits sought on appeal remains denied, issue an SSOC, and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

